Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 this office action is in response to the communication filed on 3/30/20.
 original claims 1-20 are pending
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the first decision" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8-13  and 18-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
.


Claims  1-7, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttman U.S. Patent Application Publication No. hereinafter Gutman]
As per claim 1,  and 16 discloses a computing network comprising a sensor 
a first processor (220 in fig. 3 and 5) in a first computing network location (cloud platform 400 in fig. 1}, (see (par. 00093 obtaining input data captured using one or more sensors’) , and 
a second processor in a second computing network location (corresponding to a second node/server in the cloud 400), the second computing network location further from the sensor than the first computing network location (this is necessarily so, since the models can be run on two different servers), the first processor configured to receive sensor data from the sensor and configured to operate a first machine learning model to make a first inference based on the sensor data, and the second processor configured to receive the sensor data and to operate a second machine learning models to make a second inference based on the sensor data in response to a trigger(see par. 0086), wherein the computing network is configured to collate and process the first and second inferences to make an aggregated inference (paragraph (0109, 0111, fig. 7, 0085  where  the combination of a plurality of inference models may have a hierarchy of interlace models, where the activation of one or more inference model is based on the result of another inference model. in another example, combination of a plurality of inference models may work as
an ensemble, where the results of two or more inference models are combined
together to obtain a combined result, for example using a voting scheme). 
As per claim 2 Guttman discloses a computing network as claimed in claim 1, wherein the trigger comprises a determination that the first inference does not meet one or more pre-determined criteria(see par. 0141, desired threshold,).as per claim 3, Guttman discloses a computing network as claimed in claim 2, wherein the one or more pre-determined criteria are determined based on received sensor data(see par. 0141). as per claim 4, Guttman discloses a computing network as claimed in claim 1, wherein the trigger comprises a determination that the first inference does not meet a required level of confidence for an inference to be made by the computing network based on the sensor data(see par. 0122 first inference may comprise information and/or parameters that may be used to decide confidence levels by obtaining or  applying input data to inference mode). as per claim 5, Guttman discloses a computing network as claimed in claim 1, wherein the trigger comprises a determination that a latency of the first inference is less than a maximum allowable latency for an inference to be made by the computing network based on the sensor data(see par. 0174) .
as per claim 6, Guttman discloses a computing network as claimed in claim 1, wherein the trigger comprises a determination that computing resource is available at the second processor(see par. 0153).As per claim 7, Guttman discloses a computing network as claimed in claim 1, wherein first processor is configured to make the first decision prior to identification of the trigger(see par. 0085).
As per claim 14, Guttman discloses a computing network as claimed in claim 1, wherein the first processor is located in the sensor or in a local network of the sensor(see fig. 6, apparatus 200 and par. 0080)As per claim 15, Guttman discloses a computing network as claimed in claim 1, wherein the second processor is located in a local network of the sensor or the cloud ( (see fig. 6, apparatus 400 and par. 0080)  	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452